*478ORDER
PER CURIAM.
Ras I.K.B.M. Clark (“Defendant”) appeals from the judgment upon his conviction following a jury trial for the class A misdemeanor of possession of a controlled substance, in violation of Section 195.202, RSMo 2000, for which he was sentenced to three months’ imprisonment. Defendant argues the trial court erred in overruling his motion for judgment of acquittal because the State failed to produce sufficient evidence to support the conviction.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).